EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of DRAVCO MINING INC. (the “Company”) on Form 10-Q for the period endedJune 30, 2013 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Rodney Lozinski, Chief Executive Officer and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in this Report fairly presents, in all material aspects, the financial condition and results of operations of all the Company. RODNEY LOZINSKI Rodney Lozinski Chief Executive and Chief Financial Officer August8th, 2013
